NUMBER 13-22-00065-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                    IN RE INCLINE CASUALTY COMPANY


                       On Petition for Writ of Mandamus.


                                       ORDER

                Before Justices Hinojosa, Tijerina, and Silva
                             Order Per Curiam

      On February 15, 2022, relator Incline Casualty Company filed a petition for writ of

mandamus through which it asserts that the trial court committed a clear abuse of

discretion by denying relator’s contractual right to appraisal pursuant to one of its

insurance policies. The Court requests that the real party in interest, Nelda C. Flores, or

any others whose interest would be directly affected by the relief sought, file a response
to the petition for writ of mandamus on or before the expiration of ten days from the date

of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

                                                              PER CURIAM

Delivered and filed on the
16th day of February, 2022.




                                             2